Opinion issued October 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00607-CV
———————————
doris ann powledge phillips, Appellant
V.
NORMAN
FREDE CHEVROLET CO., ALAMO RENT A CAR LLC, ALAMO FINANCING LP, AND G. RICHARD
WAGONER, JR., Appellees

 

 
On
Appeal from the 10th District Court
Galveston
County, Texas

Trial
Court Cause No. 10CV1541
 

 
MEMORANDUM OPINION
          Appellant, Doris Ann Powledge
Phillips, has neither established indigence nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a) (Vernon 2005), §
101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P.
app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and
Justices Bland and Huddle.